Case 1:20-cv-11889-MLW Document 20 Filed 10/30/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,
Plaintiff,

Vv. C.A. No. 1:20-11889-MLW

WILIAM FRANCIS GALVIN, in his
official capacity as the

Secretary of the Commonwealth

of Massachusetts,
Defendant.

ORDER
WOLF, D.d. October 30, 2020

As agreed by the parties on October 30, 2020, it is hereby
ORDERED that:

1. Defendant Secretary of the Commonwealth of Massachusetts
William Frances Galvin, his agents, employees, and other persons
in active concert with any of them, shall not before 9:00 a.m. on
November 4, 2020, report or complain to Twitter concerning any

tweets of plaintiff Dr. Shiva Ayyadurai.

2. Defendant shall ask the National Association of State
Election Directors not to report or complain to Twitter concerning
any tweets by plaintiff before 9:00 a.m. on November 4, 2020.

3. If defendant believes that any tweet or communication by
plaintiff is false or misleading, he may say so in a tweet or in
any other manner.

4. Plaintiff's Motion for Temporary Restraining Order (Dkt.

No. 2) is MOOT.
Case 1:20-cv-11889-MLW Document 20 Filed 10/30/20 Page 2 of 2

5. The parties shall confer and, by November 13, 2020,
report whether they have agreed that this case should be dismissed
and, if not, report, jointly if possible, their views on how it
should proceed.

6. This case is otherwise STAYED.

 
   
 

UNITED STATES DISTRICT JU
